FILED: NEW YORK COUNTY CLERK 04/21/2019 11:52 PM                                                                                                                 INDEX NO. 652347/2019
NYSCEF DOC. NO. 1 Case                 1:19-cv-04749-VEC Document 1-1 Filed 05/22/19 Page 1 of 6NYSCEF: 04/22/2019
                                                                                     RECEIVED




       1    Peace     Ambassador                 Dr.    Ali   Aghaei

       2
            3435      Wilshire         Blvd.        Suite     2000

       3
            Los    Angeles,        CA 90010
       4

            Telephone:           +1(310)            606-0555
       5


       6    Facsimile:           +1(213)            232-4890


       7
            Email:       contact@hahaglobalinc.com

       8


       9    SUPREME              COURT           OF THE        STATE        OF NEW YORK                 COUNTY       OF NEW YORK


      10


      11


      12   HAHA       GLOBAL,           INC.,

      13
           ALI    AGHAEI,


           DOMONIC           BARBAR          '
                                                                                                                                  SUMMONS           WITH      NOTICE
      15
           NIGEL      SHERRY
                                                                                                                                                                Index      Number
      16
                                       Plaintiff,
      17
           Vs.
      18
                                                                                                                                       Date    Index    Number          Purchased

      19   BARCLAYS,
                                                                                                                                                                April     21,   2019
     20                                Defendant


     21


     22


     23
            Toks      Sotande       Peters,            745    7th    Avenue        New     York,        NY   10091       United      States      of America

     24
            Jes    Staley,       745     7th        Avenue       New       York,      NY   10091        United     States     of America
     25

            James        Brian     Meadows,              745     7th   Avenue          New      York,     NY     10091      United      States     of America
     26


     27     Harprit       Singh        Sandhu,          1 Churchill          Place.     E14      5HP     London,     United          Kingdom


     28
            Lee    Hazell,       1 Churchill            Place.       E14    5HP       London,      United        Kingdom




            SUMMONS              WITH       NOTICE             - 1



                                                                                                1 of 6
FILED: NEW YORK COUNTY CLERK 04/21/2019 11:52 PM                                                                                                                                                                                                                                   INDEX NO. 652347/2019
NYSCEF DOC. NO. 1                                                   Case 1:19-cv-04749-VEC Document 1-1 Filed 05/22/19 Page 2 of 6                                                                                                                                 RECEIVED NYSCEF: 04/22/2019




             1   Paul          Compton,                  1       Churchill              Place            E14       SHP          London,              United                  Kingdom


          2
                 Babacar                  Diallo,            1    Churchill               Place          E14        SHP          London,              United                   Kingdom

          3

                 Michael              Joseph                 Justice             California,                  USA
          4


                 Arthur             Jay         Lewis,               7228         Glen          Eagle           Drive,          Miami              Lakes,              Florida,                33014                   USA
          5



          6      Defendant(s)



          7
                 To      the       Person(s),                     party         being           sued           Named            as     Defendant(s)                             above:


          8
                 PLEASE                   TAKE           NOTICE                 THAT            YOU           ARE          SUMMONED                         and         required                  to          serve            upon           plaintiff,                  at    the

          9

                 address              stated             below,               a notice              of   appearance                    or    demand                    for         a complaint                          within               20    days             after




         11
                 servics             of      this       Summons                    (not            counting               the    day        of      service                  itself),            or         within             30       days          after              sêrvice



         12      is     complete                if    the         Summons                  is      not        delivered                                           to         you        within                the           State        of       New            York.
                                                                                                                                     personally


         13
                 YOU           ARE          HEREBY                   NOTIFIED                   THAT             should          you        fail      to      serve                a notice                   of      appearance                      or         damand                for

         14

                 a complaint,                        a judgment                  will         be     entered              against           you        by         default                for          the          relief           damandêd                     herein.

         15


                                                                                                                                                                                                                                    Dated:          April            21,        2010,
         16




         18



         19
                                                                                                                                                                                                 Pea                          bassador                     Dr.      Ali        Aghaei

        20


                                                                                                                                                                                           Representing                                HAHA                GLOBAL,                    INC.




        22



        23



        24



        25



        26



        27



        28




                 SUMMONS                        WITH              NOTICE                - 2




                                                                                                                                        2 of 6
FILED: NEW YORK COUNTY CLERK 04/21/2019 11:52 PM                                                                                                                                   INDEX NO. 652347/2019
NYSCEF DOC. NO. 1 Case                  1:19-cv-04749-VEC Document 1-1 Filed 05/22/19 Page 3 of 6NYSCEF: 04/22/2019
                                                                                      RECEIVED




       1   Notice:

       2
           Sotande         Peters,          ("Toks")             745       7th    Avenue          New       York,         NY      10091         USA

       3
           Staley       ("Jes")          745       7th     Avenue           New       York,       NY        10091         USA
       4

           Brian        Meadow,            ("James")              745       7th     Avenue            New     York,        NY         10091      USA
       5


       6   Singh        Sandhu,          ("Harprit")               1 Churchill              Place.      E14         5HP      London,           United      Kingdom


       7                 "Lee"
           Hazell,                     1 Churchill               Place.      E14      5HP      London,              United          Kingdom

       8
           Compton,            ("Paul")           1 Churchill              Place      E14      5HP       London,             United          Kingdom
       9

           Diallo,       ("Babacar")               1 Churchill              Place      E14        5HP       London,             United        Kingdom



      11   Joseph         Justice,         ("Michael")                 California,           USA       & London,                United        Kingdom


      12                                                  7225         Glen       Eagle                     Miami                                        33014      USA
           Jay       Lewis,         ("Arthur")                                               Drive,                       Lakes,         Florida,

      13
           Defendant(s)
      14
           To the        Person(s),              party       being         sued      Named           as Defendant(s)                   above:
      15


      16   Plaintiff,


      17                                   HAHA           GLOBAL,             INC.     ("HGI"),

      18
                                            Upon         information               and      belief,      alleges          for    its     complaint         as follows:

      19
           International                interference               with       contractual              relations,            Tort      of negligent          interference,
     20

           Wrongful           interference,                Legal        Malpractice,              Financial           Malpractice,                False     representation,          identity


     22    theft,       Embezzlement,                    civil     extortion.


     23                                    The      relief        sought          is for    the       sum     of:

     24
                                           Four      Hundred               and      Fifty     Billion        United          States          Dollars

     25

                                           ($450,000,000,000.00)                              with      interest           from        the     date      of March     15th,     2019
     26

                                           (Date         HGI      received           confirmation              by Barclays                   banker(s)       that    the     Defendants         in
     27


     28    question           did     in fact       receive          the     release         of transfer(s)).                   and    the      costs     of this   action.




           SUMMONS                  WITH         NOTICE           - 3



                                                                                                        3 of 6
FILED: NEW YORK COUNTY CLERK 04/21/2019 11:52 PM                                                                                                                                               INDEX NO. 652347/2019
NYSCEF DOC. NO. 1 Case                    1:19-cv-04749-VEC Document 1-1 Filed 05/22/19 Page 4 of 6NYSCEF: 04/22/2019
                                                                                        RECEIVED




       1   Should         defendant(s)                fail     to appear             herein          or demand              a complaint,            judgment            will     be entered             by

       2
           default         for     the     sum     of Four            Hundred              and      Fifty      Billion       United        States       Dollars

       3
           ($450,000,000,000.00)
       4

           with        interest          from     the        date      of March             15th,      2019        (Date        HGI       received       full     confirmation                 of the
       5


       6   Defendants                in fact      did        release         and     receiving              of the       transfer(s).           and     the     costs         of this      action.


       7
                                                                                                                                                                              HAHA         GLOBAL,               INC.

       8
                                                                                                                                                      3435       Wilshire         Blvd.        Suite        2000,
       9

                                                                                                                                                                        Los     Angeles,         CA 90010



      11                                                                                                                                                Telephone:              +1(310)          606-0555


      12                                                                                                                                                            Fax:                         232-4890
                                                                                                                                                                                +1(213)

      13
           As a result               of Defendant               Barclays             Investment                Bank,       Barclays          Bank       UK      Plc.,    ("Barclays")
      14
           wrongful              conduct,         including               without         limitation            Breach,
      15

                                           1. Defendant                   Barclays          has      an affirmative                duty      not      to commit           acts     or engage                in
      16


      17   practices             that     would       improperly                deprive           Plaintiff          HGI     and      members           of the      benefit          of the


      18
           Fair        trade      practice.

      19
                                            2. By its          conduct,             practices          and       intent,       Defendant              Barclays          has      attempted             to
     20

           create         a monopoly.              This        constitutes                a direct          violation        of Section            2 of the       Sherman               Act,    15 U.S.C. §2.



     22                                     3. Defendant                   Barclays          possesses             monopoly             power        in the      financial          relevant


     23    markets             and       Oil. Through               the     anticompetitive                   conduct         described                          Defendant               Barclays            has
                                                                                                                                                   herein,

     24
           willfully           acquired         and     maintained                  its    monopoly             power        in these        two       relevant          markets           to the

     25
           detriment              and     harm        of Plaintiff             HGI        and     other        members             of the     Nation.
     26


     27


     28




           SUMMONS                   WITH       NOTICE              - 4



                                                                                                            4 of 6
FILED: NEW YORK COUNTY CLERK 04/21/2019 11:52 PM                                                                                                                                          INDEX NO. 652347/2019
NYSCEF DOC. NO. 1 Case                 1:19-cv-04749-VEC Document 1-1 Filed 05/22/19 Page 5 of 6NYSCEF: 04/22/2019
                                                                                     RECEIVED




       1                                    4. Defendant              Barclays              has      acted        with       an intent         to illegally           acquire      and/or

       2
           maintain          its     monopoly              power          within       the       aforesaid          relevant           markets           and    its    anticompetitive

       3
           conduct       has         enabled         it to do so, in violation                          of Section            2 of the         Sherman          Act,     15 U.S.C. § 2.
       4

                                            5. Plaintiff        HGI         have        suffered            and     continue           to suffer          economic         and     financial
       5


       6   losses      and     other          general        and      specific             damages,          all in an amount                    and      of a nature           to be determined


       7
           according          to proof           at time        of trial.

       8
           Venue:
       9

                                            Plaintiff(s)            designate              New       York     County           as the      place         of trial.      The     basis     of this



      11   delegation          is:


      12                                                                                                               Plaintiffs'
                         1. This            Court     has     original             jurisdiction             over                           under         Section        4 of the        Clayton        Act,

      13
           15 U.S.C. § 15(a) in that                    it seeks           damages             and       other      relief      for     violations          of Section          2 of the         Sherman

      14
           Act,      15 U.S.C.         § 2. Such            jurisdiction               lies    within         15 U.S.C. § 26 and                 28 U.S.C. §§ 1331 and                   1337(a).
      15

                                            2. This        notice         relates          to other         counts        in the        complaint           of Plaintiffs          which         are      so
      16


      17   related      to the        First         Count      and         the      Second           Count        in that       all    such      other       counts       form     part      of the


      18
           same       case     or controversy                  under             Article       III      of the     United         States        Constitution,             as hereinafter               more

      19
           fully     presented.              Therefore,            this      Court         has jurisdiction                  over      such      state      claims       pursuant           to 28 U.S.C.
     20

           § 1367.
     21

                                            3. Defendant              Barclays,               a resident           of the       State      of New          York,       is the     sole     defendant



     23    from      whom          relief      is sought            by members                 of HGI,           and     whose         alleged       conduct          forms      the     basis      for    the


     24    claims      asserted              by HGI.

     25
                                            4. Venue         is proper              under         the    provisions            of 15 U.S.C. §§ 15, 22, and                      26, and      28 U.S.C. §

     26
           1391 because:              (i)     Barclays          transacts              business,             committed                an act     alleged       to be unconstitutional,



     28




           SUMMONS                 WITH        NOTICE          - 5



                                                                                                         5 of 6
FILED: NEW YORK COUNTY CLERK 04/21/2019 11:52 PM                                                                                              INDEX NO. 652347/2019
NYSCEF DOC. NO. 1 Case            1:19-cv-04749-VEC Document 1-1 Filed 05/22/19 Page 6 of 6NYSCEF: 04/22/2019
                                                                                RECEIVED




       1   illegal    or tortious,    and/or    is found   within    this    district;      and     (ii)   a substantial         portion     of the

       2
           affected      interstate    trade   and    commerce      described       below     has      been    carried     out     in this   district.

       3
           __________________________
       4


       5


       6


       7


       8


       9


      10


      11


      12


      13


      14


      15


      16


      17


      18


      19


     20


     21


     22


     23


     24


     25


     26


     27


     28




           SUMMONS           WITH     NOTICE    - 6



                                                                            6 of 6
